Citation Nr: 0919694	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  07-10 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that the Veteran testified at a March 2009 
Board hearing before the undersigned Board member on the 
issue on appeal.  The transcript of the hearing has been 
associated with the claims file.


FINDING OF FACT

The Veteran's tinnitus is shown to be causally and 
etiologically related to service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Law and Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Veteran contends that he has experienced 
tinnitus since serving in combat for 11 months in the 
Republic of Vietnam, from 1969 to 1970.  The Veteran reported 
that his military occupational specialty was a scout dog 
handler with Infantry Operations and Intelligence.  The 
Veteran contends that he was exposed to hazardous noise while 
serving as an infantryman while training at Fort Benning, and 
while serving in combat for one year in the Republic of 
Vietnam.  Specifically, the Veteran reported that he first 
experienced ringing in his hears after being exposed to air 
and artillery strikes.  Generally, the Veteran reported 
exposure to artillery, mortar attacks, and rocket attacks on 
numerous occasions, after which he could not hear for several 
days.  The record shows the Veteran worked in an office 
environment for 33 years post-service and had no noise 
exposure after discharge.  See March 2009 hearing transcript.

A review of the evidence of record reveals that the Veteran's 
service records were unable to be obtained.  See January 26, 
2005 RO Memorandum "Formal Finding on the Unavailability of 
Service Records".  However, the Veteran's DD 214 indicates 
that he was awarded, in pertinent part, the Combat 
Infantryman Badge and Bronze Star Medal for his service in 
the Republic of Vietnam.  

The Board has considered the U.S. Court of Appeals for 
Veterans Claims (Court) statement in Washington v. Nicholson, 
19 Vet. App. 362, 371 (2005) that in cases where, as here, 
the appellant's service treatment records have been lost or 
destroyed, the Board's obligation to provide well reasoned 
findings and conclusions to evaluate and discuss all of the 
evidence that may be favorable to the appellant, and to 
provide and adequate statement of the reasons or bases for 
its rejection of such evidence is heightened.

The Board notes that the Veteran was granted service 
connection for posttraumatic stress disorder in March 2005 
and for hyperacusis, a hearing disorder, in February 2007.  

A review of the Veteran's post-service treatment records 
indicates he was treated on numerous occasions for hearing 
loss, hyperacusis, and tinnitus.  In an April 1999 private 
treatment record, the Veteran complained of experiencing 
hearing loss in service and the examiner noted that tinnitus 
had its onset in 1986.  The diagnostic impression was that 
the Veteran had tinnitus in association with high frequency 
sensorineural hearing loss.  However, in an associated 
private medical record dated in April 1999, it was noted that 
the Veteran reported the onset of the tinnitus and 
hyperacusis during the Vietnam War and he stated that the 
tinnitus became worse in 1986 and more uncomfortable in the 
past three to four years.  A February 2005 VA examiner stated 
that he was unable to determine the etiology of the Veteran's 
tinnitus without resorting to mere speculation due to the 
fact that the Veteran's service treatment records were 
unavailable.  However, the examiner also stated that the 
Veteran appeared to have had, in pertinent part, complaints 
of tinnitus over a long period of time albeit treatment only 
since the 1980's.  A lay statement by the Veteran's spouse 
reported that ever since she first met the Veteran, he has 
experienced tinnitus.  She met him in 1973, three years after 
service discharge.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Based on a complete review of the record, the Board finds the 
evidence to be in relative equipoise.  See Gilbert, supra.  
In order to prevail in a claim for service connection, the 
Veteran must show a current disability that is related to 
service.  See Rabideau, supra.  In this case, the Veteran has 
a current diagnosis of tinnitus.  There is also evidence of 
noise exposure in service due to combat action.  See 
38 U.S.C.A. § 1154(a), (b) (West 2008).  The Board notes that 
the February 2005 VA examiner stated that it would be 
speculative to relate the Veteran's tinnitus to his military 
service in view of the absence of the Veteran's service 
treatment records.  However, he did note that although there 
is no documented treatment for the Veteran's tinnitus prior 
to the 1980's, the Veteran appeared to have these complaints 
over a long period of time.  The Veteran also reported the 
onset of tinnitus as having been in service in a 1999 private 
treatment record and has provided credible testimony 
consistent with this report.  It is also noted in the record 
that the Veteran had no significant post-service noise 
exposure.  The Veteran's spouse has also provided a statement 
that is both credible and supportive of the Veteran's 
assertions regarding the occurrence of tinnitus in close 
proximity to the Veteran's military service.  Therefore, the 
Board finds that the evidence is in relative equipoise and 
thus, service connection for tinnitus is warranted. 


ORDER

Service connection for tinnitus is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


